                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DAVID LEE HUDDLESTON,

               Plaintiff,
                                                                     No. 2:18-cv-1075-JB-KRS
v.

SUSANA MARTINEZ; JOHN MONFORTE;
and ANTHONY MOYA,

               Defendants.

             ORDER GRANTING AMENDED MOTION TO WITHDRAW AND
                           SUBSTITUTE COUNSEL

       THIS MATTER comes before the Court on an amended motion to withdraw and

substitute counsel. (Doc. 27). The Court observes that counsel has now followed the Local Rules

in seeking the withdrawal of Ms. Herring. Plaintiff, pro se, nonetheless objects because of his

belief that the attorney “continues to want to drag the New Mexico taxation and revenue

department into this case” where “he has not filed charges” against that entity. (Doc. 31).

Regardless of the merits of this contention, it is not a basis to deny the withdrawal of counsel

requested.

       IT IS, THEREFORE, ORDERED that he amended motion to withdraw and substitute

counsel (Doc. 27) is GRANTED. Ms. Herring is hereby withdrawn from this matter.


                                                  ___________________________
                                                  KEVIN R. SWEAZEA
                                                  UNITED STATES MAGISTRATE JUDGE
